MEMORANDUM ***
Christoffer Dumlao petitions for review of a decision by the Board of Immigration Appeals that he is ineligible for cancellation of removal under 8 U.S.C. § 1229b(b)(l) because he has not demonstrated that his removal would cause “exceptional and extremely unusual hardship” to a qualifying relative under § 1229b(b)(l)(D).
We lack jurisdiction to review Dumlao’s petition. See 8 U.S.C. § 1252(a)(2)(B)(i); Montero-Martinez v. Ashcroft, 249 F.3d 1156 (9th Cir.2001), amended by 2001 WL 579781 (9th Cir. May 30, 2001).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.